Case 3:19-cv-00771-DJN Document 1 Filed 10/21/19 Page 1 of 7 PageID# 9




                                                     3:19cv771
Case 3:19-cv-00771-DJN Document 1 Filed 10/21/19 Page 2 of 7 PageID# 10
Case 3:19-cv-00771-DJN Document 1 Filed 10/21/19 Page 3 of 7 PageID# 11
Case 3:19-cv-00771-DJN Document 1 Filed 10/21/19 Page 4 of 7 PageID# 12
Case 3:19-cv-00771-DJN Document 1 Filed 10/21/19 Page 5 of 7 PageID# 13
Case 3:19-cv-00771-DJN Document 1 Filed 10/21/19 Page 6 of 7 PageID# 14
Case 3:19-cv-00771-DJN Document 1 Filed 10/21/19 Page 7 of 7 PageID# 15
